DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.
 
Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 07/13/2020. In the paper of 07/13/2020, Applicant amended claim 1. Claim 25 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2019.
This paper contains new rejection(s).

Status of the Claims
Claims 1-24 are currently under examination.

Response to Arguments
Maintained Rejection(s)
The rejection of claims 1-24 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Epub Nov. 10, 2014, Nat Med. 20(12):1479-84) in view of Sandberg (2011, Thesis) and Hoeijmakers et al. (2011, Nature protocol 6(7):1026-1036) is maintained. Applicant’s argument are addressed below in the section entitled “Arguments”.

Arguments
Applicant's arguments filed 07/13/2020 have been fully considered but they are not persuasive as follows. Applicant argues the Anchored multiplex PCR (AMP) is distinct from the instant claims because of the results observed from performing the methods using the same amount of nucleic acid sample and also based on the cycles of linear amplification (see Remarks, pg 14 3rd para of section entitled “Claim Rejections- 35 U.S.C 103”). 
Applicant compared the method of Zheng et al. in Fig. 4A on pg 15 of the Remarks of 07/13/2020 where varying amounts of input DNA are provided from 5 ng - 200 ng with the instant method in Fig. 4B on page 16 of the Remarks of 07/13/202020 wherein 5 ng and  50 ng input DNA are provided.
Applicant argues that as shown by Fig. 4A, the 5 ng input DNA provided to the method of Zheng et al. yields mapped reads having blocky read pileup around the locus of interest, indicating poor library complexity and thus low library construction efficiency using low amount of input DNA (Remarks, pg 14 last para of section entitled “Claim Rejections- 35 U.S.C 103”) while in contrast, as shown by Fig. 4B on pg 15 of the Remarks, the use of 5 ng input DNA in the instant method yields more smooth read pileup, indicating a higher library complexity and higher library construction efficiency (Remarks, pg 15, last para). The difference in the results from the two methods are also indicated by Figs. 5A-5B on pg 17-18 of the Remarks of 07/13/2020, which illustrate the unbiased enrichment of target nucleotide sequences using both 50 ng and 5 ng input DNA by the claimed method (see paragraph [235] of the application).

Applicant’s arguments are not persuasive because the arguments are directed to disclosing a superior performance of the instantly claimed methods when compared to the method of Zheng et al. without further identifying the feature of the instant claims that provides the unexpected performance. 
The Office maintains that the instant rejection does not rely on Zheng et al.  alone but instead cites Zheng et al. and additional references so as to arrive at an improved method for target sequence enrichment. The method of Zheng et al. in view of Sandberg (2011, Thesis) and Hoeijmakers et al. would provide Applicant’s improvement in target enrichment observed as an improved coverage of sequence reads. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites various limitations that lack clarity, thereby making the claim indefinite. Claim 2, step (1) requires providing the amplicons of the target nucleotide sequence for a next-generation sequencing but it is unclear whether claim 2, step (2) is directed at clarifying the next-generation sequencing of claim 2, step (1); or the method of claim 2, step (2) refers to an amplification step that must be performed subsequent to a next –generation sequencing process of claim 2, step (1).
Claim 2 is also indefinite or lacks clarity because it is not known whether claim 2, step (2) and claim 2, step (3) are directed to alternative ways of performing the next-generation sequencing of claim 2, step (1); or whether claim 2, step (2) and claim 2, step (3) are intended to be sequential steps that follows after step (1) is performed.
Claim 2, step (3) lacks clarity by reciting optional steps (a)-(b). It is not clear whether claim 2, step 3(a) is intended to be further limiting of step (a) of claim 1, nor is it clear whether claim 2, step 3(b) is intended to be further limiting of step (b) of claim 1.
Claim 2, step (4) lacks clarity by reciting the limitation of “steps (c)-(e) are repeated for about 19-100 cycles. It is not known whether the limitation is directed to the repeat of steps (c)-(e) of claim 1; or whether the claim 2, step (4) refers to a different steps (c)-(e) unrelated to claim 1 but following from step (b) of claim 2, step 3(b).


Regarding claim 2, step (2) and claim 6, step (3) and claim 6, step (4) each recites the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 2-6 each recite the limitation “characterized in that”. The recitation of the phrase “characterized in that” in the claims makes the claims indefinite. The phrase does not set forth the scope and it is suggested that conventional U.S. claim language such as “wherein” or “comprising” or “consisting of” be used.

Claim 3 recites several “and/or” limitations that make the scope of the nucleic template and the nucleic sample of claim 3 unclear.  For example, it is unclear how the nucleic acid sample can be derived from a blood sample as claimed in claim 3, (6) and also derived from a tissue sample as claimed in claim 3, (7).
The following amendment of claim 3 is suggested to obviate this rejection.

3. (Currently Amended) The method of claim 1, wherein 
(1) the nucleic acid template is genomic DNA, optionally, wherein the genomic DNA is chromosomal DNA, or mitochondrial DNA or other extra-chromosomal DNA; or
(2) the nucleic acid template is exome DNA; or
(3) the nucleic acid template is cDNA, optionally, the cDNA is obtained by reverse transcription of total RNA, or the cDNA is obtained by reverse transcription of mRNA, miRNA, or other noncoding RNAs; 
(4) the nucleic acid template is cell-free DNA derived from a blood sample; 
and wherein:
(5) the nucleic acid sample comprises both genomic DNA and cDNA; or
(6) the nucleic acid sample is derived from a blood sample; or
(7) the nucleic acid sample is derived from a cell or tissue sample, optionally, wherein the nucleic acid sample is derived from a tumor biopsy sample or a Formalin-Fixed Paraffin-Embedded (FFPE) sample.

Claim 4 recites the a first limitation “characterized in that: (1) the locus of interest is associated with a chromosomal rearrangement” and a second limitation, “(2) the chromosomal rearrangement is chromosomal translocation”. The second limitation of claim 4 as noted lacks sufficient antecedent basis for “the chromosomal rearrangement is chromosomal translocation”.  

To obviate this rejection, the following amendment is suggested for claim 4.
4. (Currently Amended) The method of claim 1, wherein 
(1) the locus is associated with a chromosomal rearrangement; wherein the chromosomal rearrangement is chromosomal translocation; or 
(2) the locus of interest is associated with a single nucleotide variant (SNV); or (3) the locus of interest is associated with an indel; or (4) the locus of interest is associated with a splice variant.

Claim 6, step (1) requires performing a next-generation sequencing of amplicons of target nucleotide sequence. However claim 6, steps (2)-(9) appear to recite limitations directed to processes occurring prior to claim 1, step (a); or occurring prior to claim 1, step (b); or occurring at steps (a)-(g) of claim 1. The presence of the limitation of claim 6, step (1) confuses the order of steps to be performed in claim 6.

Claim 2, step (1) and claim 6, step (1) recites the indefinite limitation “the amplicons of the target nucleotide sequence are used for next-generation sequencing (NGS)” without setting forth or making clear how the amplicons are to be used.

Claim 6, step (3) recites the limitation “optionally, the blocking moiety is an inverted nucleotide, for example, the blocking moiety is a stretch of flapping nucleotides. The phrase “for example” in the noted limitation of claim 6 renders claim 6 indefinite as it is not known whether or not the claim requires a blocking moiety that is a stretch of flapping nucleotides.

Regarding claim 13, step (2, d) and claim 14, step (2, d) and claim 15, step (2, d) and claim 16, step (2, d) and claim 17, step (2, d)  and claim 18, step (2, d), each recite the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 19-24 are indefinite as none of the claims set forth any step related to how to diagnose any/every disease in an individual by using the process steps recited by claims 13-18 respectively. Each one of claim 13-18 requires 3 steps, a first step of performing a target enrichment process and a second step of performing a next-generation sequencing process and a third step of identifying a sequence variation of the target nucleotide sequence from the sequence reads. 

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 3 recites the limitation “characterized in that (1) the nucleic acid template is genomic DNA, optionally, the genomic DNA is chromosomal DNA, or the genomic DNA is mitochondrial DNA or other extra-chromosomal DNA”.
This limitation is construed as “wherein (1) the nucleic acid template is genomic DNA, optionally, the genomic DNA is chromosomal DNA, mitochondrial DNA or other extra-chromosomal DNA”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Epub Nov. 10, 2014, Nat Med. 20(12):1479-84: previously cited) in view of Sandberg (2011, Thesis) and Hoeijmakers et al. (2011, Nature protocol 6(7):1026-1036).

Regarding claims 1-24, Zheng et al. teach a method of enriching a target nucleotide sequence having a locus of interest from a nucleic acid sample comprising a nucleic acid template comprising the target nucleotide sequence (see abstract, and see Fig. 1 below and pg 7, left col, section entitled “Anchored multiplex PCR”).
The method of Zheng et al. comprises: 
(a) ligating a universal adaptor to the nucleic acid template to provide a ligated nucleic acid, wherein the universal adaptor is an oligonucleotide comprising a duplex portion at a first end and a non-duplex portion at a second end, and wherein the nucleic acid template is ligated to the universal adaptor via the first end (see pg 2, Fig. 1, also shown in adapter ligation first step of Fig. 1 above); 
(b) dissociating the ligated nucleic acid into a first strand and a second strand, wherein the first strand comprises the target nucleotide sequence (Fig. 1 shows annealing to and amplification of a single stranded ligated DNA with a GSP1 pool primer); 

Fig. 1

    PNG
    media_image1.png
    682
    580
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    462
    598
    media_image2.png
    Greyscale


 (c) annealing an outside primer to the first strand of the ligated nucleic acid in the vicinity of the target nucleotide sequence (Fig. 1 shows annealing to and amplification of a single stranded ligated DNA with a GSP1 pool primer); 
 (d) extending the outside primer over the full length of the first strand of the ligated nucleic acid using a DNA polymerase to provide a nascent primer extension duplex (Fig. 1 shows annealing to and amplification of a single stranded ligated DNA with a green colored primer that extends over the full length); 
 (e) dissociating the nascent primer extension duplex at a sufficiently high temperature into the first strand of the ligated nucleic acid and a single-stranded primer extension product (Fig. 1); 
(f) repeating steps (c)-(e) for one or more primer extension cycles (Fig. 1); 
(g) contacting the single-stranded primer extension products with a DNA polymerase, a universal adaptor primer and an inside primer under a condition sufficient for PCR amplification of the target nucleotide sequence, wherein the universal adaptor primer anneals to a complementary sequence of the non-duplex portion of the universal adaptor in the single-stranded primer extension products, wherein the inside primer comprises a sequence at the 3' end that specifically anneals to the target nucleotide sequence, and wherein the inside primer is nested with respect to the outside primer for the locus of interest (Fig. 1); and 
(h) repeating step (g) for one or more cycles of PCR amplification to provide amplicons of the target nucleotide sequence, thereby enriching the target nucleotide sequence (see pg 2, Fig. 1 legend).

Regarding claim 2, Zheng et al. teach next generation sequencing (abstract) and the limitation of claim 2, step (2) in Fig. 1.
Regarding claim 3, Zheng et al teach cDNA template (pg 2, Fig. 1 legend).
Regarding claim 4, Zheng et al teach chromosomal rearrangements or translocation (see fusion genes noted in the abstract).
Regarding claim 5, Zheng et al teach locus associated with cancer (see fusion genes associated with different cancers as disclosed in the abstract).
Regarding claim 6, Zheng et al teach in Fig. 1 and on page 7, left col, section entitled “Anchored multiplex PCR” and the supplementary information e.g. Fig. S^, a method wherein:
(1) the amplicons of the target nucleotide sequence are used for next-generation sequencing (NGS) (abstract), and the nucleic acid template is fragmented to a size suitable for the next- generation sequencing: 
(2) the method further comprising end repairing and A-tailing of the nucleic acid template prior to step (a); 
(3) the non-duplex portion of the universal adaptor comprises a 3'end having a blocking moiety, optionally, the blocking moiety is an inverted nucleotide, for example, the blocking moiety is a stretch of flapping nucleotides having one or more phosphorothioate modifications; 
(4) the non-duplex portion of the universal adaptor comprises a molecular barcode comprising degenerately designed nucleobases, the duplex portion of the universal adaptor comprises a sample barcode, optionally, the sample barcode is located at the first end of the universal adaptor, for example, the sample barcode consists of about 4-13 nucleotides; 
(5) the first end of the universal adaptor comprises constant nucleobases of a sufficiently short length to prevent promiscuous priming during steps (b) - (f) by carryover universal adaptor; 
(6) the sufficiently high temperature is at least about 90°C; 
(7) the ligated nucleic acid is subjected to a cleanup procedure prior to step (b); 
(8) the primer extension products are subjected to a cleanup procedure prior to step (g); 
(9) step (g) is repeated for about 2-100 cycles; and/or 
(10) the amplicons of the target nucleotide sequence are used for next-generation sequencing (NGS), and the universal adaptor or the 5' end of the universal adaptor primer comprises a sequence identical or complementary to the sequence of a first sequencing primer for the NGS, optionally, step (g) comprises contacting the single-stranded primer extension products with a DNA polymerase, a universal adaptor primer, an inside primer, and a sequencing adaptor primer under a condition sufficient for PCR amplification of the target nucleotide sequence, wherein the sequencing adaptor primer comprises at the 3' end a sequence identical to a sequence of the inside primer, and at the 5'end a sequence identical or complementary to the sequence of a second sequencing primer for the NGS.
Regarding claims 7-24, Zheng et al teach next generation sequencing of amplicons generated and that includes the conventional steps in preparing a library of RNA or DNA, particularly shearing/fragmenting of extracted nucleic acids to generate fragments for the ligation step, and the NGS step is capable of interrogation at 2-500 different loci of interest (entire document and particularly pg 7, section entitled “primer design”). The method taught by Zheng et al. are also capable of detecting the sequences of target, variants, germline DNA, mutants, such sequences are useful for diagnosis of disease.

Regarding claim 1(d) and 1(f)-(1g) and claim 2, step (4) and claim 6, Zheng et al. do not teach a linear amplification process for generating a full strand/copy of the ligated nucleic acid or repeating the linear amplification for nineteen or more cycles in step (f) of claim 1. 

Sandberg et al. teach linear amplification avoid problems of error propagation that are unwelcomed feature of exponential amplification strategies (pg 25, section 3.6.3).

Hoeijmakers et al. teach it a matter to routine to provide following adapter ligation, a linear amplification for generating a DNA library (abstract) for bias prevention (pg 1027, right col, last para).

It would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to modify the method of Zheng et al. by replacing the PCR amplification that generates copies of the adaptor-ligated strand with a linear amplification step since Sandberg  and Hoeihjmakers both teach or suggest different benefits of linear amplification including reduction in bias and improved fidelity of strand copy using linear amplification. The ordinary skilled artisan would be readily apprised to increase the number of thermocycles of the linear amplification process for a robust pre-amplification. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-24 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached Monday-Friday: 9:00 am-5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 6, 2021